Citation Nr: 0311161	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  96-23 428A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of heat 
exhaustion.

2.  Entitlement to an initial evaluation in excess of 20 
percent for cervical spine spondylosis.

3.  Entitlement to an initial compensable evaluation for 
post-operative residuals of testicular cancer with the 
removal of the right testicle and recurrent epididymitis.

4.  Entitlement to an initial compensable evaluation for 
residuals of an umbilical hernia.

5.  Entitlement to an initial compensable evaluation for 
residuals of a left inguinal hernia, prior to October 18, 
1996.

6.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a left inguinal hernia, from October 
18, 1996 to December 19, 1996.

7.  Entitlement to an initial compensable evaluation for 
residuals of a left inguinal hernia, commencing April 1, 
1997. 


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to 
October 1994.  This matter came to the Board of Veterans' 
Appeals (Board) on appeal from an April 1995 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Roanoke, Virginia.  In August 1998, June 1999 and 
March 2001 the Board remanded the case for further 
development.  The requested development has been completed 
and the case has been returned to the Board for further 
appellate action.  

During the June 2002 VA examination, the examiner found 
evidence of an incisional hernia.  The Board finds that the 
record raises the issue of entitlement to service connection 
for an incisional hernia and refers the issue to the RO for 
initial adjudication.


FINDINGS OF FACT

1.  There is no competent evidence of record showing current 
residuals of heat exhaustion.  

2.  Prior to September 23, 2002, the veteran's cervical 
spondylosis was manifested primarily by subjective complaints 
of pain radiating into the left hand with associated numbness 
and weakness, and objective evidence of no more than slight 
limitation of motion, mild radiculopathy and no more than 
moderate intervertebral disc syndrome.

3.  Commencing September 23, 2002, the veteran's cervical 
spondylosis is manifested by no more than moderate 
intervertebral disc syndrome with no evidence of 
incapacitating episodes, and objective evidence of slight 
limitation of cervical spine motion and mild incomplete 
paralysis of the left radial nerve.

4.  The veteran's post-operative residuals of testicular 
cancer with the removal of the right testicle and recurrent 
epididymitis is manifested by subjective complaints of pain 
without evidence of resulting voiding problems, tubercular 
infection, or loss or complete atrophy of both testicles, and 
without evidence of urinary frequency or other functional 
loss etiologically related to epididymitis.

5.  Residuals of an umbilical hernia are currently manifested 
by a postoperative healed umbilicus hernia without 
disability, hernia protrusion, and with no belt indicated.

6.  Prior to October 18, 1996, the residuals of left inguinal 
hernia were manifested by a postoperative healed inguinal 
hernia without sequelae.

7.  From October 18, 1996 to December 19, 1996, the residuals 
of left inguinal hernia were manifested by a small palpable 
left inguinal hernia.

8.  Commencing April 1, 1997, there is no evidence of 
recurrence of a left inguinal hernia.




CONCLUSIONS OF LAW

1.  A chronic disorder claimed as a residual of heat 
exhaustion was not incurred in or aggravated by the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 1131, 1153, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2002).

2.  The criteria for an initial evaluation in excess of 20 
percent for cervical spine spondylosis have not been met 
prior to September 23, 2002.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5290, 5293 (2001).

3.  The criteria for separate evaluations of 10 percent, and 
no more, for cervical spine limitation of motion, and of 20 
percent for incomplete paralysis of the left radial nerve 
have been met for the veteran's cervical spine spondylosis 
beginning September 23, 2002.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5290, 5293, 4.124a, Diagnostic Code 
8514 (2002).

4.  The criteria for an initial compensable evaluation for 
post-operative residuals of testicular cancer with the 
removal of the right testicle and with recurrent 
epididymitis, is not warranted.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.115b Diagnostic 
Codes 7523, 7524, 7525, 7528 (2002).

5.  The criteria for an initial compensable evaluation for 
residuals of an umbilical hernia have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.321(b), 4.1-4.14, 4.114, Diagnostic Code 7339 
(2002).

6.  The criteria for an initial compensable evaluation for 
residuals of left inguinal hernia since the effective date of 
the grant of service connection through October 17, 1996, 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.10, 
4.114 Diagnostic Code 7338 (2002).

7.  The criteria for an evaluation in excess of 10 percent 
for residuals of left inguinal hernia from October 18, 1996 
to December 19, 1996, have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.1-4.3, 4.7, 4.10, 4.114 Diagnostic Code 7338 (2002).

8.  The criteria for a compensable evaluation for residuals 
of left inguinal hernia since April 1, 1997, have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.10, 4.114 
Diagnostic Code 7338 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 3.159(b)(2).  In 
this case, there is no issue as to providing an appropriate 
application form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this case, VA notified the claimant by a letter 
dated in September 2001, that VA would obtain all relevant 
evidence in the custody of VA or any other federal agency he 
identified.  He was also advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment for his claimed 
disabilities, or to provide a properly executed release so 
that VA could request the records for him.  The veteran was 
advised of the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), in the September 2001 
letter.  The duty to notify the appellant of the necessary 
evidence and of his responsibility for obtaining or 
presenting that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and his VA treatment 
records have been associated with the claims files.  The 
claimant was notified of the need for VA examinations, and 
two were accorded him.  The veteran was asked to advise VA if 
there were any other information or evidence he considered 
relevant to his claim so that VA could help him by getting 
that evidence.  He was also advised what evidence VA had 
requested, and notified in the statement and supplemental 
statements of the case what evidence had been received.  
There is no indication that any pertinent evidence was not 
received.  Therefore, the duty to notify the appellant of any 
inability to obtain records does not arise in this case.  Id.  
Thus, VA's duty to assist has been fulfilled. 

Finally, to the extent that VA may have failed to fulfill any 
duty to notify and assist the veteran, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  
In this case, however, because there is not a scintilla of 
evidence that any failure on the part of VA to further comply 
with the VCAA reasonably affects the outcome of this case, 
the Board finds that any such failure is harmless.  While 
perfection is an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Service Connection

Factual Background

A service internal medicine consultation report, dated in 
November 1984, shows that the veteran complained of 
orthostatic dizziness and "excessive" perspiration, which 
he related began with an episode of heat exhaustion at Fort 
Campbell.  The impression was orthostatic dizziness and 
subjectively excessive sweating.  A June 1985 medical history 
report shows the veteran reported dizziness or fainting 
spells.  

During a June 1996 VA compensation examination, the veteran 
reported some heat intolerance, weakness and profuse sweating 
since an episode of heat exhaustion in 1976.  There were no 
relevant findings or diagnoses.

At his January 2001 Travel Board hearing before the 
undersigned Veterans Law Judge, the veteran and his wife 
testified that he had a heat stroke in service for which he 
was given salt tablets and remained in the field.  Since that 
time, he testified that he sweat profusely, much more than 
the average person and had associated exhaustion.  He was 
unable to work outdoors as a result.  He testified that his 
physicians linked his current problems with his prior episode 
of heat exhaustion.

A June 2002 VA examination report indicates that the 
veteran's claims file was reviewed.  The veteran gave a 
history of having been treated for heat exhaustion in 1976, 
and he complained of current profuse sweating that he 
associated with the episode of heat exhaustion.  The examiner 
found no underlying chronic disease or injury as a result of 
the veteran's heat exhaustion.  

Analysis

The veteran contends that he currently experiences heat 
intolerance, weakness and profuse perspiration as a result of 
an inservice episode of heat exhaustion.   

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service, or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488 (1997).  Such evidence must be medical unless it 
relates to a disorder that may be competently demonstrated by 
lay observation.  Savage.  If the disorder is not chronic, it 
may still be service connected if the disorder is observed in 
service or an applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present disorder to that symptomatology.  
Id.

The preponderance of the evidence is against the veteran's 
claim for service connection for residuals of heat 
exhaustion.  Although the evidence does indicate that the 
veteran suffered one episode of heat exhaustion in service, 
there is no competent medical evidence of record that he 
currently has any diagnosed disability or injury as a result 
of that incident.  In fact, the June 2002 examiner 
specifically found that the veteran had no residuals of heat 
exhaustion.  Service connection is not in order in the 
absence of any residuals or evidence of a disability 
currently.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

In reaching this decision the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Accordingly, the claim for service connection for 
residuals of heat exhaustion must be denied.  

Initial Evaluations

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App 119 (1999).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Cervical Spine Spondylosis

Factual Background

The veteran's service medical records show he complained of 
throbbing pain in his right scapula and occasional sharp pain 
in his right shoulder, with intermittent numbness and 
paresthesia in both upper extremities in January 1979.  The 
impression was rule out mild thoracic outlet syndrome.  In 
February 1987, the veteran complained of neck and back pain 
after lifting an ammunition box.  The assessment was 
unresolved neck pain.  The next month, he also complained of 
some left-sided numbness from his neck down to his elbow.  A 
November 1993 radiological report indicates that the veteran 
had a several year history of chronic neck and left arm pain.  
X-ray studies of the cervical spine revealed no significant 
abnormalities.  Later that month, the veteran was assessed 
with impingement syndrome of the neck.  December 1993 nerve 
conduction studies (NCS) revealed mild slowing at the left 
elbow.  The diagnosis was mild cubital tunnel syndrome and 
rule out C6-7 radiculitis.  A March 1994 magnetic resonance 
imaging (MRI) scan of the cervical spine showed degenerative 
joint disease (DJD) at level C6-7 and foraminal stenosis.  
The assessment was cervical spondylosis with C6-7 
radiculitis.  A June 1994 neurology consultation report 
showed no evidence of neuropathy or radiculopathy.  A NCS 
that same month was within normal limits, and there was no 
evidence of neuropathy or radiculopathy.  At the time of his 
separation examination in June 1994, clinical evaluation of 
the spine was normal.  

VA treatment records, dating from August 1995 to April 1996, 
show the veteran complained of increased neck pain and 
numbness in his left thumb and index finger in August 1995.  
Examination revealed the neck to be supple.  There was 
numbness in the left thumb and index finger, as well as the 
tips of fingers 3, 4 and 5.  The assessment was neck pain and 
spondylosis at C6-7.  An October 1995 progress note indicated 
that a MRI scan of the cervical spine was inconclusive.  The 
veteran continued to seek treatment for his neck complaints.  
An undated electromyography (EMG) study of the upper 
extremities was normal.  

An April 1995 rating decision granted service connection for 
cervical spine spondylosis and assigned a 10 percent rating.  
The veteran appealed the initial rating.  

During a June 1996 VA compensation examination, the veteran 
complained of continued pain and discomfort in the left 
posterior cervical area radiating up into the left shoulder 
and trapezius area.  He described the pain as "stinging" 
and "burning" and associated with some numbness.  He also 
reported some episodic numbness in the left upper extremity 
with some radiation to the fingertips and thumb.  He 
experienced episodes of left upper extremity paresthesia and 
loss of strength.  Examination of his neck and upper 
extremities revealed slight tenderness in the left inferior 
cervical musculature with muscular spasm, as well as slight 
tenderness in the left trapezius muscle group.  Cervical 
spine flexion was to 30 degrees and extension to 25 degrees 
with minimal pain in both.  Lateral flexion was to 30 degrees 
bilaterally with slight pain with left lateral flexion.  Neck 
rotation to the left was restricted to approximately 40 
degrees with modest pain and rotation to the right was to 55 
degrees without pain.  There was slight atrophy of the left 
triceps muscle group and slight weakness in the left biceps 
muscle.  Bicep strength as well as handgrip was bilaterally 
equal.  Sensory testing revealed some decreased sensation to 
pinprick in the left arm in the area of C6, and in the left 
trapezius area as well as in the left, lateral posterior area 
of the upper arm.  No decreased sensation to pinprick was 
noted below the elbow in either arm.  The diagnoses included 
cervical spondylosis with left-sided radiculopathy, in the 
C5-6 area.  

The RO increased the disability rating of the veteran's 
cervical spondylosis to 20 percent by a rating action in July 
1996.

A July 1999 VA orthopedic treatment record shows that the 
veteran complained of shoulder pain, suspected to be a 
rotator cuff tear, but noted that earlier MRI studies 
revealed disc space involvement and possible bulges.  X-ray 
studies revealed narrowing at C3-4, C4-5 and C5-6, with more 
pronounced narrowing over C5-6.  The impression was cervical 
spondylosis.  In September 2001, the veteran complained of 
increased numbness and tingling in his left arm and hand.  X-
ray studies of the cervical spine revealed degenerative discs 
at level C5-6 and moderate narrowing of the left neural 
foramen between the C5-6 vertebra and mild narrowing of the 
neural foramin between C5-6 vertebra on the right side and 
between C3-4 on the left side.  

During his January 2001 Travel Board hearing, the veteran 
testified that he could not sit at a desk with his hands up 
because of his cervical spine disability.  He also testified 
that he had problems when he turned his neck side to side, 
and that his neck was constantly stiff, although worse in the 
mornings.  The veteran reported numbness from his neck to the 
left fingertips, and being awakened a couple of times a week 
due to numbness in his left arm.  He used a TENS unit for his 
cervical spine disorder.  

A June 2002 VA examination report notes that the veteran's 
claims file was reviewed.  He complained of neck pain, which 
he described as a 6 on a scale from 1 to 10.  Rain and cold 
weather aggravated his neck pain.  His pain radiated into the 
left scapular region with some radiation down the radial 
nerve to the thumb, index finger and middle finger of the 
left hand.  He did not have a neck brace but had had physical 
therapy, utilized a TENS unit and used traction on his neck 
at home.  He also took pain medications.  Examination of his 
neck revealed tenderness from levels C3 through C6.  There 
was no evidence of crepitus, deformity or swelling.  Cervical 
spine flexion was to 35 degrees actively and passively, and 
to 37 degrees after fatiguing, all with pain.  Extension was 
to 35 degrees actively and passively and to 37 degrees after 
fatiguing, all with pain.  Right lateral flexion was to 35 
degrees actively and passively and to 37 degrees after 
fatiguing, all with pain.  Left lateral flexion of the neck 
is to 30 degrees actively, and to 35 degrees passively, and 
after fatiguing, all with pain.  Right lateral rotation of 
the neck was to 55 degrees actively and to 57 degrees 
passively and after fatiguing, all with pain.  Left lateral 
rotation was to 50 degrees actively and to 55 degrees 
passively and after fatiguing, all with pain.  X-ray studies 
of the cervical spine showed degenerative disc at C5-6 with 
moderate narrowing of the left neural foramen between C5 and 
C6, mild narrowing of the neural foramen between C5-6 on the 
right side and C3-4 on the left side.  The diagnoses included 
cervical degenerative disc disease with narrowing of various 
neural foramen.  The examiner noted that the veteran did have 
cervical spine neurological pain radiating down the radial 
nerve into the left thumb, index finger, and middle fingers.  
The examiner also noted that the veteran had better than 
normal cervical spine range of flexion, and extension even 
after becoming fatigued.  There was slightly decreased range 
of motion for right and left lateral flexion and rotation.  
There was no excess fatigability, weakness or incoordination.  
Although the veteran complained of pain during the 
examination beginning with initial range of motion testing, 
it did not appear to limit his functional ability.  

Analysis

The veteran's cervical spine spondylosis is currently rated 
as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic 
Code 5293.  During the pendency of his appeal, VA promulgated 
new regulations amending the rating criteria for 
intervertebral disc syndrome, effective September 23, 2002.  
See 67 Fed. Reg. 54345-54349 (Aug. 22, 2002) (codified at 38 
C.F.R. pt. 4).  Generally, where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
However, when amended regulations expressly state an 
effective date and do not include any provision for 
retroactive applicability, application of the revised 
regulations prior to the stated effective date is precluded, 
notwithstanding Karnas.  See 38 U.S.C.A. § 5110(g)(West 
2002).  Thus, in this case, only the previous version of the 
rating criteria may be applied through September 22, 2002.  
As of September 23, 2002, the Board will apply whichever 
version of the rating criteria is more favorable to the 
veteran.  The Board notes that the RO has provided the 
veteran with the old and revised versions of the regulations 
regarding intervertebral disc syndrome.

Under the regulations applicable prior to September 23, 2002, 
a 20 percent rating was assigned for moderate intervertebral 
disc syndrome, with recurring attacks.  Severe intervertebral 
disc syndrome, with recurring attacks, with intermittent 
relief, warranted a 40 percent evaluation.  Pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief, warranted a 60 percent 
evaluation.  38 C.F.R. § 4.71, Diagnostic Code 5293.

Under the revised criteria, VA is to evaluate intervertebral 
disc syndrome (preoperatively or postoperatively) either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurological 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.

With incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months, 20 percent is warranted.  Incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months warrants a 40 percent 
rating; and with incapacitating episodes having a total 
duration of at least six weeks during the past 12 months, 60 
percent is warranted.  Id.

Slight limitation of motion of the cervical spine warrants a 
10 percent rating.  Moderate limitation of motion is assigned 
a 20 percent rating; and severe limitation of motion warrants 
a 30 percent evaluation.  38 C.F.R. § 4.71, Diagnostic Code 
5290.

A 20 percent evaluation is assigned for mild incomplete 
paralysis of the musculospiral nerve (radial nerve) of either 
the major or minor upper extremity.  Moderate incomplete 
paralysis warrants a 30 percent evaluation for the major limb 
and a 20 percent evaluation for the minor limb.  A 50 percent 
evaluation requires severe incomplete paralysis of the major 
upper extremity, while severe incomplete paralysis of the 
minor upper extremity warrants a 40 percent evaluation.  38 
C.F.R. § 4.124a, DC 8514 (2002).  The term "incomplete 
paralysis" indicates a degree of lost or impaired function 
substantially less than the type picture for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  38 C.F.R. 
§ 4.124a, Note preceding DC 8510 (2002).  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, moderate degree.  Id.

The medical evidence of record reveals that the veteran has 
no more than moderate intervertebral disc syndrome prior to 
and since September 23, 2002 and only slight limitation of 
motion.  There is no evidence of functional limitation due to 
pain, incoordination or fatigue.  Moreover, the veteran's 
neurological symptoms are minimal.  A longitudinal review of 
the evidence of record reveals that the orthopedic findings 
were consistent with no more than mild to moderate 
impairment.  The veteran's service medical records show 
minimal or no neurological symptoms, as well as minimal 
orthopedic symptoms.  The June 1996 examination also revealed 
minimal loss of motion with slight pain and some decreased 
sensation in the left upper arm.  Moreover there was slight 
atrophy and weakness of the left triceps muscle.  At the time 
of the June 2002 examination, the veteran's symptoms 
demonstrated no more than moderate impairment, and the 
examiner opined that the veteran's cervical spine range of 
motion was better than normal despite some pain during range 
of motion testing and after being fatigued.  There was also 
evidence of neurological pain radiating down the radial nerve 
in his left arm.  Accordingly, the Board finds that the 
preponderance of the evidence is against a disability rating 
in excess of 20 percent prior to September 23, 2002, under 
the provisions of 5293 or 5290, as there is no evidence of 
severe intervertebral disc syndrome or severe limitation of 
motion.  38 C.F.R. § 4.7.  

Beginning September 23, 2002, the Board finds the revised 
regulatory provisions of Diagnostic Code 5293 to be more 
favorable to the veteran.  Although there is no objective 
evidence of any incapacitating episodes, the Board does find 
that the veteran has both neurological and orthopedic 
symptoms that are to be assigned separate evaluations under 
the revised regulations.  Again, the June 2002 examination 
report shows only slight limitation of cervical spine motion, 
even with consideration of pain and evidence of mild left 
radial nerve involvement.  

The Board notes that, when an evaluation of a disability is 
based on limitation of motion, the Board must also consider, 
in conjunction with the otherwise applicable diagnostic code, 
any additional functional loss the veteran may have sustained 
by virtue of other factors as described in 38 C.F.R. §§ 4.40 
and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
Such factors include more or less movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, and deformity or atrophy of disuse.  
The most recent VA examination report found no objective 
evidence of incoordination, weakness or excess fatigability, 
and although the veteran did exhibit pain with motion, it did 
not significantly impair his movement.  The Board has 
considered the veteran's painful motion, in reaching a 
conclusion that he is not entitled to a higher evaluation 
under the provisions of Code 5290, as there remains no 
evidence of moderate limitation of motion, even when 
considering painful motion.  As noted previously, the June 
2002 examiner noted painful motion, but found no associated 
functional limitation.  For the above stated reasons, the 
Board does not conclude that the veteran's disability picture 
more closely resembles the severity required for a rating 
greater than 20 percent prior to September 23, 2002, or that 
he should be given a separate rating of more than 10 percent 
for limitation of cervical motion beginning September 23, 
2002.  38 C.F.R. § 4.7, 4.40, 4.45; DeLuca, 8 Vet. App. 
at 206.  

Likewise, the Board finds that the preponderance of the 
evidence does not support a separate rating of more than 20 
percent for the veteran's neurological symptoms of cervical 
spondylosis since September 23, 2002, and under the 
provisions of 38 C.F.R. § 4.124a, DC 8514, as there is no 
objective evidence that the veteran's neurological symptoms 
are more than mild at this time.  In this regard, the Board 
notes that the June 1996 examination report indicated only 
sensory deficits and the June 2002 examiner noted only left 
radial nerve pain.  

In addition, the Board finds that a referral for 
consideration of an extraschedular rating is not warranted in 
this case.  38 C.F.R. § 3.321(b)(1).  There is no evidence of 
hospitalization as the result of his cervical spondylosis or 
that he is unemployable due only to his neck disability.  

Post-operative Residuals of Testicular Cancer with Recurrent 
Epididymitis

Factual Background

The veteran's service medical records show that he was 
initially treated for mild epididymitis in October 1978.  He 
was again treated for epididymitis in April 1980.  A June 
1980 hospital narrative summary shows that the veteran was 
admitted when his epididymitis failed to respond to 
treatment.  He underwent right testicular exploration and 
radical orchiectomy.  Pathology reports indicated right 
embryonal cell carcinoma of the testicle.  An August 1980 
medical evaluation board examination shows the veteran had a 
well-healed right inguinal scar as well as a surgically 
absent right testis.  The veteran was again treated for left 
epididymitis in November 1981 and September 1982.  A June 
1985 medical history report shows the veteran reported 
cancer.  The accompanying medical evaluation shows that the 
veteran's right testicle was absent and that he had a midline 
abdominal scar from the xiphoid to the pubis.  In January 
1988, the veteran again complained of left testicular pain.  
The assessment was left epididymitis, rule out prostate 
pathology.  A February 1988 internal medicine consultation 
report reflects an impression of chronic epididymitis with a 
history of embryonal cell carcinoma, with no evidence of 
recurrent disease.  The veteran's June 1994 separation 
examination report noted that his right testis was surgically 
absent.  

An April 1995 rating decision granted service connection for 
residuals of testicular cancer with removal of the right 
testicle and recurrent epididymitis, evaluated as 
noncompensably disabling.  The rating decision also awarded 
the veteran special monthly compensation for the loss of a 
creative organ.  The veteran has perfected his appeal of the 
initial evaluation.

During a June 1996 VA compensation examination, the veteran 
reported no significant sequelae or recurrence of the 
testicular tumor.  He was unable to ejaculate since the 
surgery and had had low serum testosterone levels in the past 
and he reported receiving testosterone injections on a 
monthly basis.  He also complained of frequent attacks of 
discomfort in the left epididymal area, diagnosed as 
recurrent epididymitis.  He denied dysuria although he has 
some urinary frequency associated with his attacks of 
epididymitis.  Examination of the veteran's left testicle 
revealed it to be somewhat atrophic, but otherwise normal.  
There was slight tenderness noted in the left epididymus.  
The right testicle was surgically absent.  The diagnoses 
included a history of right testicular embryonal cell 
carcinoma status post right orchiectomy and radical lymph 
node dissection; hypogonadism, and history of recurrent left 
testicular epididymitis.  

VA treatment records, dating from October 1996 to September 
2001, show that the veteran complained of a recent onset of 
impotence in June 1997.  During a clinical visit to the 
endocrine clinic in November 1997, the veteran reported 
occasional problems with a full erection and further reported 
no ejaculation since 1980.  He had been on testosterone 
injections since 1994.  The assessment was elevated 
prolactin, questionably drug induced.  In May 1999, the 
veteran again complained of intermittent impotence.  
Examination revealed no lesions except for macular lesions of 
the penis.  The assessment was prolactinomas.  

At his January 2002 Travel Board hearing, the veteran 
testified that although there was no recurrence of his 
testicular cancer, he did have bouts of epididymitis and that 
he had to have two injections of testosterone a month to 
avoid impotence.

A June 2002 VA examination report notes that the veteran's 
claims file was reviewed.  The veteran gave a history of his 
right testicular cancer and subsequent treatment.  He 
complained of left testicular epididymitis approximately once 
every six months.  He was able to have an erection with 
testosterone injections, but was unable to ejaculate.  He did 
not require hospitalization for treatment of his 
epididymitis.  Examination revealed a nontender scar from the 
xiphoid process to the pubic bone.  The veteran's right 
testicle as absent and 3/4 of his left testicle was atrophied.  
There was no epididymitis at the time of the examination.  
The diagnoses included status post removal of the right 
testicle with recurrent left scrotal epididymitis every six 
months requiring antibiotics.  The examiner found the 
veteran's left testicle to be slightly functioning at the 
time of the examination and noted that he was able to have 
erections as long as he took testosterone injections.  His 
left epididymitis occurred one time every six months and did 
not require long-term drug therapy.  Treatment with 
antibiotics cleared it up quickly.  

Analysis

The veteran's post-operative residuals of testicular cancer 
with the removal of the right testicle and recurrent 
epididymitis is evaluated under the provisions of 38 C.F.R. 
§ 4.115a, Diagnostic Codes 7528-7524. 

The Board must determine what symptoms are attributable to 
the veteran's service-connected epididymitis, and, what 
rating code is the most appropriate under which to rate his 
service-connected disability.  See Tedeschi v. Brown, 7 Vet. 
App. 411, 414 (1995).

Under Diagnostic Code 7528, malignant neoplasms of the 
genitourinary system are rated as 100 percent disabling.  
Following the cessation of surgical, x-ray, antineoplastic 
chemotherapy or other therapeutic procedure, the rating of 
100 percent shall continue with a mandatory VA examination at 
the expiration of six months.  Any change in evaluation based 
upon that or any subsequent examination shall be subject to 
the provisions of 38 C.F.R. § 3.105(e).  If there has been no 
local reoccurrence or metastasis, the disability is to be 
rated on residuals as voiding or renal dysfunction, whichever 
is predominant.

Initially, the Board notes that the medical evidence of 
record does not indicate tubercular infection, complete 
atrophy of both testes, or removal of both testes.  
Accordingly a compensable rating is not warranted under 
Diagnostic Codes 7523 or 7524.  38 C.F.R. § 4.115b.  
Likewise, although the veteran contends that he experiences 
impotence as a result of his testicular cancer, the evidence 
of record does not indicate any deformity of the penis, and 
further indicates that, with the use of testosterone 
injections, the veteran is able to achieve erections.  
Therefore, a compensable rating is not warranted under 
Diagnostic Code 7522.  38 C.F.R. § 4.115b.  

Under 38 C.F.R. § 4.115a, voiding dysfunction is to be rated 
based upon the particular condition involved, such as urine 
leakage, frequency, or obstructed voiding, continual urine 
leakage, post surgical urinary diversion, urinary 
incontinence, or stress incontinence.

When voiding dysfunction requires the use of an appliance or 
the wearing of absorbent materials, the disability is rated 
based upon the frequency of need to change such appliances or 
pads.  When such changing is required less than 2 times a 
day, a 20 percent rating may be assigned; when such changing 
is required 2 to 4 times a day, a 40 percent disability 
rating may be assigned; when such changing is required more 
than 4 times per day, a 60 percent rating may be assigned.  
38 C.F.R. § 4.115a.

When the predominant voiding dysfunction constitutes urinary 
frequency, a 40 percent rating may be assigned when the 
daytime voiding interval is less than one hour, or when the 
individual must awake to void five or more times per night.  
A 20 percent evaluation requires either a daytime voiding 
interval that is between one and two hours or an awakening to 
void three to four times per night.  A 10 percent evaluation 
requires either a daytime voiding interval between two and 
three hours or an awakening to void two times per night.  38 
C.F.R. § 4.115a.

When the predominant voiding dysfunction constitutes 
obstructed voiding, a noncompensable rating may be assigned 
for obstructive symptomatology with or without stricture 
disease requiring dilation one to two times per year.  A 10 
percent evaluation requires marked symptomatology (hesitancy, 
slow or weak stream, decreased force of stream) that is 
manifested by any one, or combination, of the following: (1) 
Post void residuals greater than 150 cubic centimeters (cc); 
(2) Uroflowmetry, markedly diminished peak flow rate (less 
than 10 cc per second); (3) Recurrent urinary tract 
infections secondary to obstruction; or (4) Stricture disease 
requiring periodic dilatation every 2 to 3 months.  Urinary 
retention that requires intermittent or continuous 
catheterization is rated as 30 percent disabling.  38 C.F.R. 
§ 4.115a.

Under 38 C.F.R. § 4.115a, urinary tract infection requiring 
long-term drug therapy, 1-2 hospitalizations per year and/or 
requiring intermittent intensive management may be assigned a 
10 percent rating.  A 30 percent rating may be assigned for 
recurrent symptomatic infection requiring drainage/frequent 
hospitalization (greater than two times per year) and/or 
requiring continuous intensive management.  Where the urinary 
tract infection is manifested by poor renal function, the 
disability is rated as renal dysfunction.

Since the veteran's testicular cancer has not recurred or 
metastasized, the residuals are evaluated under Diagnostic 
Code 7528 either as renal or voiding dysfunction, whichever 
is predominant.  The medical evidence of record shows that 
the veteran complained of discomfort associated with his 
attacks of epididymitis and urinary frequency at the time of 
the attacks.  Therefore, the Board finds that the more 
appropriate rating would be under voiding dysfunction as the 
more predominant manifestation of the service-connected 
testicular disorder.

In every instance where the schedule does not provide a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.  

Although the veteran complained of urinary frequency during 
episodes of epididymitis in June 1996, the 2002 examination 
report noted that he had bouts of epididymitis approximately 
every six months.  Given that he does not experience urinary 
frequency on a daily basis, the Board finds that the 
veteran's symptoms do not meet the level of severity 
contemplated by the regulation to warrant a compensable 
rating.  See 38 C.F.R. § 4.7 (2002). Therefore, the 
preponderance of the evidence is against the claim for a 
compensable rating for the veteran's service-connected 
residuals of testicular cancer with removal of the right 
testicle and recurrent epididymitis.

Residuals of an Umbilical Hernia

Factual Background

The veteran's service medical records show that he was put on 
physical profile for umbilical and left inguinal hernias in 
May 1993, he subsequently underwent umbilical herniorrhaphy 
and left inguinal herniorrhaphy with maplex mesh.  At the 
time of his June 1994 separation examination his abdomen was 
normal.  Evaluation of his skin revealed multiple scars.  

An April 1995 rating decision granted service connection for 
an umbilical hernia at a noncompensable rating.  The veteran 
has perfected his appeal of the initial rating.

During a June 1996 VA compensation examination, the veteran 
denied any sequelae or pain from his umbilical hernia repair.  
Examination of his abdomen revealed a well-healed scar near 
the xyphoid area to the suprapubic area without keloid 
formation.  There was no evidence of abdominal herniation or 
tenderness over the scar or any abdominal wall defects.  
There was no defects present with coughing or sneezing.  The 
diagnoses included a history of left inguinal and umbilical 
hernia, status post repair.  

VA treatment records, dating from October 1996 to September 
2001, show no complaints, findings, treatment or diagnoses 
associated with the veteran's umbilical hernia. 

A June 2002 VA examination report notes that the veteran's 
claims file was reviewed.  It was noted that the veteran had 
undergone umbilical and left inguinal hernia repairs in 1993 
in service and that the left inguinal hernia was again 
repaired at the VA facility.  The veteran reported no 
sequalae from his umbilical hernia operation  Examination 
revealed a nontender C-shaped scar at the umbilicus.  The 
diagnosis was status post umbilical hernia repair with no 
sequelae.  

Analysis

The veteran's residuals of an umbilical hernia are rated 
analogous to a ventral hernia under the provisions of 
38 C.F.R. § 4.114, Diagnostic Code 7339.  Diagnostic Code 
7339 provides a noncompensable rating for a postoperative 
healed ventral hernia with no disability and where a belt is 
not indicated.  A 20 percent rating is for a small 
postoperative ventral hernia which is not well supported by a 
belt under ordinary conditions, or for a healed postoperative 
ventral hernia or postoperative wounds with weakening of the 
abdominal wall and indication for a supporting belt.  A 
rating of 40 percent is authorized for a large postoperative 
ventral hernia which is not well supported by a belt under 
ordinary conditions.  38 C.F.R. § 4.114, Diagnostic Code 
7339.

The criteria for rating diseases of the digestive system were 
amended during the pendency of the veteran's appeal.  These 
changes, however, only affect the evaluation of liver 
disorders and diseases.  See 66 Fed. Reg. 29,486-29,489 
(effective July 2, 2001).

In this case, the evidence reflects that, for the period 
prior to April 17, 1995, the veteran's service-connected 
umbilical hernia was manifested by disability analogous to a 
postoperative healed ventral hernia without disability, 
without hernia protrusion, and with no belt indicated. All 
private treatment records prior to April 1995 do not reflect 
any complaints, diagnosis, or treatment for umbilical hernia. 
For the period prior to April 17, 1995, the symptomatology 
manifested by the veteran's service-connected umbilical 
hernia is well encompassed by a noncompensable rating under 
Diagnostic Code 7339. 38 C.F.R. § 4.114. The evidence does 
not demonstrate that, for the period of claim prior to April 
17, 1995, the veteran's service-connected umbilical hernia 
was not well supported by a belt under ordinary conditions, 
or manifested postoperative wounds with weakening of the 
abdominal wall and indication for a supporting belt, so as to 
more nearly approximate the criteria for a 20 percent rating 
under Diagnostic Code 7339. 38 C.F.R. § 4.114.

Residuals of a Left Inguinal Hernia

Factual Background

The veteran's service medical records show that he was put on 
physical profile for umbilical and left inguinal hernias in 
May 1993 and later underwent an umbilical herniorrhaphy and a 
left inguinal herniorrhaphy with maplex mesh.  The veteran's 
June 1994 separation examination report shows that his 
abdomen was evaluated as normal.  Evaluation of his skin 
revealed multiple scars.  

During a June 1996 VA compensation examination, the veteran 
complained of some tightness and mild discomfort in the area 
of the left inguinal hernia scar with bending or lifting.  
Examination of his abdomen revealed a well-healed scar near 
the xyphoid area to the suprapubic area without keloid 
formation.  There was no evidence of abdominal herniation or 
tenderness over the scar or any abdominal wall defects.  
There was no defects present with coughing or sneezing.  The 
diagnoses included a history of left inguinal and umbilical 
hernia, status post repair.  

An April 1995 rating decision granted service connection for 
a left inguinal hernia, rated as noncompensably disabling.  
The veteran appealed the initial evaluation.

VA treatment records, dating from October 1996 to September 
2001, show that a small left inguinal hernia was palpable on 
October 18, 1996.  The veteran underwent left inguinal hernia 
repair with mesh on December 20, 1996.  During a follow-up 
evaluation in February 1997, the veteran was doing well with 
no complaints and no recurrence.  Approximately six to eight 
months after the veteran's surgery, an undated treatment 
record noted that the veteran complained of a left sharp pain 
when lifting 20 or more pounds and a pulling sensation.  He 
also had numbness over approximately 50 percent of the scar 
line.  Examination revealed a well-healed vertical midline 
incisional scar with a slight incisional type hernia over the 
superior 3-4 cm.  Examination of the left groin revealed 
relatively tight external inguinal ring with no bulge with 
cough.  Palpation over the region of Hasselbach's change 
revealed slight tenderness and significant numbness over 
supero-medial region of incision.  

During his January 2001 Travel Board hearing, the veteran 
testified that he underwent surgery in 1996 for recurrence of 
his left inguinal hernia.  Although there had not been a 
recurrence of the hernia, he did experience left-side pain 
when lifting.  He testified that he did not utilize a truss 
or belt.  His surgical scars, while numb, were well-healed 
and nonpainful.  

A June 2002 VA examination report notes that the veteran's 
claims file was reviewed.  It was noted that the veteran had 
undergone umbilical and left inguinal hernia repairs in 1993 
in service and that the left inguinal hernia was again 
repaired at the VA facility.  He reported that certain 
movements caused pain in the left inguinal region in the area 
of the implanted mesh.  Examination revealed a nontender scar 
from the xiphoid process to the pubic bone.  The diagnoses 
included status post left inguinal hernia repair with no 
sequelae.  

A December 2002 rating decision continued the veteran's 
noncompensable rating for his residuals of a left inguinal 
hernia through October 17, 1996; increased the rating to 10 
percent effective from October 18, 1996, through December 19, 
1996; granted a 100 percent disability from December 20, 
1996, through March 31, 1997; and again assigned a 
noncompensable rating beginning April 1, 1997.  

Analysis

The veteran's residuals of a left inguinal hernia are rated 
under the provisions of 38 C.F.R. § 4.114,  Diagnostic Code 
7338.  A noncompensable rating is assigned when an inguinal 
hernia is not operated but remediable or when it is small, 
reducible, or without true hernia protrusion.  A 10 percent 
evaluation is in order for postoperative, recurrent inguinal 
hernia that readily reducible and well supported by truss or 
belt.  A 30 percent rating is warranted when inguinal hernia 
is small, postoperative, and recurrent, or unoperated and 
irremediable and not well supported by truss, or not readily 
reducible.

Prior to October 18, 1996, the evidence does not demonstrate 
that the left inguinal hernia was recurrent, as required for 
a 10 percent rating under Diagnostic Code 7338.  The June 
1996 examination report showed no evidence of any recurrence 
of the hernia. Therefore, a compensable evaluation is not in 
order prior to October 18, 1996, as the disability picture 
does not approximate the criteria for a higher rating under 
Diagnostic Code 7338.  38 C.F.R. § 4.7.  

A review of the evidence also indicates that the 
preponderance of the evidence is against a rating in excess 
of 10 percent from October 18, 1996, to December 19, 1996, as 
the treatment records reveal only a small palpable left 
inguinal hernia during this period.  Although the hernia was 
recurrent, there is no evidence that the veteran required a 
truss or belt, as required to warrant a 30 percent 
evaluation.  Therefore, a rating in excess of 10 percent for 
the period from October 18, 1996, to December 19, 1996, is 
not in order, as the disability picture does not approximate 
the criteria for a higher rating under Diagnostic Code 7338.  
38 C.F.R. § 4.7.  

Finally, the Board finds that the preponderance of the 
evidence of record does not support a compensable evaluation 
as it does not demonstrate that the left inguinal hernia is 
recurrent, as required for a 10 percent rating under 
Diagnostic Code 7338.  In this regard, the Board notes that 
the June 2002 examination report, while noting the veteran's 
complaints, found no evidence of sequelae on examination.  
Therefore, a compensable evaluation is not in order as of 
April 1, 1997, as the disability picture does not approximate 
the criteria for a higher rating under Diagnostic Code 7338.  
38 C.F.R. § 4.7.  




ORDER

Service connection for residuals of heat exhaustion is 
denied.

Prior to September 23, 2002, a rating in excess of 20 percent 
for cervical spondylosis is denied.

Commencing September 23, 2002, separate ratings of 10 percent 
for orthopedic symptoms and 20 percent for neurological 
symptoms of cervical spondylosis are granted, subject to the 
criteria governing the award of monetary benefits.

A compensable rating for post-operative residuals of 
testicular cancer with the removal of the right testicle and 
recurrent epididymitis is denied.

A compensable rating for residuals of an umbilical hernia is 
denied.

Prior to October 18, 1996, a compensable rating for residuals 
of a left inguinal hernia is denied.

From October 18, 1996, to December 19, 1996, a rating in 
excess of 10 percent for residuals of a left inguinal hernia 
is denied.

Commencing April 1, 1997, a compensable rating for residuals 
of a left inguinal hernia is denied.



	                        
____________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

